 

Exhibit 10.7

 

MUTUAL GENERAL RELEASE AND SETTLEMENT AGREEMENT

 

Mutual General Release and Settlement Agreement (“Agreement”) is executed as of
May 11, 2017, by and between Diego Pellicer Worldwide, Inc., a Delaware
Corporation (“DPWW”), Douglas C. Anderson (“Anderson”), and Harrigan Leyh Farmer
& Thomsen LLP (“HLFT”) (collectively, the ” Parties”).

 

I. RECITALS

 

WHEREAS, HLFT was counsel to Anderson in Davis v. Anderson, et al., Case No. 16-
2-29351-4 (King County Sup. Ct.) (“Davis Litigation”), and is counsel to
Anderson in Anderson v. Diego Pellicer Worldwide, Inc., AAA Case Number
O1-17-0001-5429 (“Anderson Arb it ration” ) (collectively, the “Anderson
Actions”);

 

WHEREAS, Anderson and HLFT have demanded and asserted a right to have Anderson’s
legal fees paid by DPWW as a result of services rendered by HLFT in the Anderson
Actions;

 

WHEREAS, DPWW acknowledges its obligation to pay Anderson’s legal fees incurred
by HLFT in connection with the Davis Litigation but bas denied that it is
obligated to pay Anderson’ s legal fees incurred by HLFT in connection with the
Anderson Arbitration;

 

WHEREAS, HLFT has agreed to accept a discounted fee for services rendered to
Anderson in connection with the Anderson Actions in an effort to resolve the
matter;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

II. AGREEMENT

 

1. Upon the execution of this Agreement by the Parties, DPWW agrees to pay to
HLFT the principal sum of $70,000.00 (the “Settlement Sum”). The Settlement Sum
shall be payable in seven (7) payments, with the fust payment of $10,000.00
being due May 10, 2017 . Thereafter, DPWW shall pay or cause to be paid to HLFT
$10,000.00 on the first business day of the month for the following six (6)
months. Said payment shall be made through a check or wire transfer payable to
Harrigan Leyh Farmer & Thomsen LLP and delivered to Shane Cramer, Esq., or
another attorney/individ ual designated by HLFT.

 

2. To secure the Settlement Sum, the Company agrees to execute and deliver to
HLFT a Confession of Judgment in the amount of Seventy Thousand dollars
($70,000), bearing interest at the statutory rate of twelve percent per annum
(12%) from the Settlement Date; however, if the Payment is made timely and in
full, the Confession of Judgment shall not be presented to any Court and HLFT
will waive and discharge the Company from all interest. Such Confession shall
further contain a provision for the recovery of all costs, expenses, and
attorneys’ fees incurred (whether a lawsuit is instituted or not). A true and
correct copy of the executed Confession of Judgment is attached hereto as
Attachment A.

 

  1 

  

 

3. By execution of this Agreement and for the good and valuable consideration
described herein, HLFT agrees to release and forever discharge DPWW, its
employees, officers, and directors from any and all manner of actions, causes of
action, losses, damages, claims, suits, whether known or unknown, direct or
indirect, now existing, arising from attorney’s fees owed by Anderson to HLFT
relating to the Anderson Actions, from the beginning of time to the date of
execution of this Agreement.

 

4. By execution of this Agreement and for the good and valuable consideration
described herein, DPWW does hereby release and forever discharge HLFT, its
employees, officers, and directors, from any and all manner of actions, causes
of action, losses, damages, claims, suits, whether known or unknown, direct or
indirect, now existing, arising from the Anderson Litigations, from the
beginning of time to the date of execution of this Agreement.

 

5. It is expressly agreed and understood by the Parties that neither the
releases nor any other provisions of this Agreement are intended to release the
DPWW from the obligations contained herein (or the separate Settlement Agreement
executed this same date by Anderson, his counsel, and DPWW), and each Party to
this Agreement hereby expressly reserves any claims arising solely out of the
obligations created by this Agreement.

 

6. This Agreement may be executed in counterparts, each of which shall be deemed
an original, and all of which together shall be deemed one and the same
instrument.

 

7. Each Party represents and warrants that each has freely entered into this
Agreement and relies upon its or his own judgment and the judgment of their
respective counsel regarding every aspect of this Agreement, and that no
statements or representations (expressed or implied), other than those contained
in this Agreement, influenced or induced any of the Parties to execute this
Agreement.

 

8. This Agreement represents the entire understanding between DPWW and HLFT,
fully settles all disputes, claims and debts between DPWW and HLFT, and no
statements, promises or inducements by DPWW and HLFT to one another shall be
valid or binding unless they are contained in this Agreement.

 

9. This Agreement shall be governed and construed in accordance with the laws of
the State of Washington without giving effect to its conflicts of laws
provisions. Any disputes arising out of the interpretation or enforcement of
this Agreement shall be resolved exclusively in the state or federal court
having jurisdiction over Seattle, Washington.

 

10. Each Party agrees that the terms of this Agreement are confidential and
shall not be disclosed publicly by any party. However, nothing in this provision
shall apply to statements or disclosures required by law, regulation or
accounting rules.

 

11. Each of the undersigned expressly represents that he or she is duly
authorized by his/her respective Party listed herein to sign this Agreement as a
binding and enforceable legal instrument.

 

  2 

  

 

12. This Agreement may not be modified or amended except by written agreement
signed by the Parties.

 

IN WITNESS WHEREOF, the Parties execute this Agreement on date set forth above.

 

Harrigan Leyh Farmer & Thomsen LLP   Diego Pellicer Worldwide, Inc.          
By: [image_001.jpg]   By: /s/ Ron Throgmartin Name:     Name: Ron Throgmartin

Title:

Managing Partner   Title: Chief Executive Officer

 

Douglas C. Anderson       /s/ Douglas Anderson   Douglas Anderson  

 

  3 

  

 

 

